Citation Nr: 9908602	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-09 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2.   Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's Spouse







REMAND

The veteran had active service from November 1948 to May 
1955.  It appears that the veteran was found by the 
Department of Veterans Affairs to be incompetent on  
September 29, 1983.  It further appears that that this 
determination has remained in effect.  In a statement dated 
March 16, 1999, the veteran declared that he wished to 
withdraw his appeal.  In an earlier statement dated February 
25, 1999, he declared that he desired a hearing before a 
member of the Board of Veterans' Appeals at the regional 
office.

In view of the existing determination that he is incompetent, 
the Board is reluctant to accept the statement of withdrawal 
of the appeal solely on the veteran's own declaration.  See 
38 C.F.R. § 3.353(a)(1998).

Accordingly, the appeal is REMANDED for the following action:

1.  The regional office should contact the 
veteran, the veteran's spouse (the payee of his 
benefits), and his representative and request 
that each party affirm in writing that the 
veteran does indeed wish to withdraw his appeal.  
If the regional office receives responses from 
the foregoing individuals affirming the veteran's 
intention to withdraw the appeal, then the claims 
folder should be returned to the Board for 
appropriate appellate disposition.

2.  If the regional office does not receive 
within a reasonable period responses from the 
foregoing individuals affirming the veteran's 
intention to withdraw his appeal,  then the 
regional office should arrange for the veteran to 
have a hearing before a member of the Board at 
the regional office. 

Thereafter, if in order, the case should be returned to the 
Board for further review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


